DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2021 has been entered.
 
Claim Status
	Previously, this Office issued a Final Rejection on 02/01/2021.
	This Non-Final Rejection is in response to the claim set and remarks filed by the Applicant on 04/08/2021. 
Claim(s) 1–4, 6, and 9 – 14 is/are canceled. 
Claim(s) 5 and 7–8 is/are pending and is/are addressed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 5 and 7–8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5's recitation of "wherein the at least one resin of the organic film is a melting point that is less than a melting point of the plastic binder in the ceramic material has a melting point that is greater than the plastic binder" is indefinite for two reasons both of which stem from an earlier claim recitation. Specifically, the earlier recitation of "configured to discharge a constituent material configured to form a three-dimensional shaped article to the forming surface, the constituent material including a metal powder and a plastic binder" which is an intended use limitation which requires that the each of the plurality of heads must be capable of discharging a metal powder in a plastic binder. On one hand, the limitation at issue is indefinite because one of ordinary skill in the art is unable to ascertain how the structural features related each of the plurality of heads is further narrowed by further defining the constituent material's plastic binder's melting temperature with reference to the organic film. On the other hand, one of ordinary skill in the art is unable to ascertain what ranges of melt temperatures of the organic film are claimed because the ranges of temperatures defined with reference being made to an ambiguous class of constituent materials.  
	For the purposes of searching and throughout the remainder of this action, the Examiner will assume that any prior art reference, or combination of references, which arrive(s) at a plurality of heads each being capable of discharging constituent material including a metal 
	Claims 7 – 8 are indefinite for the same reasons via their dependency on claim 5.
	Claim 7 recites "wherein the organic film contains an acrylic resin." However, claim 5 was amended to require that the organic film is formed of "at least one resin." Stated plainly: what is the least number of resins required in claim 7? One of ordinary skill in the art is unable to ascertain whether claim 7's acrylic resin is a subset of claim 5's at least one resin or as a class wholly distinct from claim 5's at least one resin.
	For the purposes of searching and throughout the remainder of this action, the Examiner will assume that the broadest reasonable interpretation of claim 7 requires that the at least one acrylic resin.
	Claim 8 recites "wherein the shaping stage is constituted by a high-melting point material having a higher melting point than the constituent material." However, claim 1 was amended to recite "wherein the constituent material including a metal powder in a plastic binder" and "wherein the at least one resin of the organic film is a melting point that is less than a melting point of the plastic binder." Now the claim 8 attempts to define temperature of the high-melting point material to have "a higher melting point than the constituent material," one of ordinary skill in the art is unable to ascertain whether the Applicant intended to reference the overall melt point temperature of the constituent material, that of the plastic binder which is subcomponent of the constituent material, or that of the metal powder which is also a subcomponent of the constituent material.
	For the purposes of searching and throughout the remainder of this action, the Examiner will assume that any prior art reference, or combination of references, which arrive(s) at the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 and 7–8 is/are rejected under 35 U.S.C. 103 as being unpatentable over CRUMP US Patent No. 5121329 (of record) in view of GILBERT US Patent No. 3,813, 231 and CRUMP PG Publication No. 20090314391 (hereinafter "'391").
As to claim 5, CRUMP discloses a three-dimensional shaped article production apparatus comprising:
a base (Figure 1, 12); 
a shaping stage (10) that is attached (via its association with thread 14) and detachable from the base (one of ordinary skill in the art would understand that 10 is capable of being 
a head base (8) that includes a head (2) configured to discharge a constituent material configured to form a three-dimensional shaped article (40a; 6:4–25)) to the forming surface; 
head base support (6) that connects the head base (8) to the base (12; 4:57–67); and
an organic film (108; which is a "sand paper" that is attached to the shaping stage by double sided tape and; 9:1–15) formed on the forming surface (top of 10) the organic film including at least one ceramic (the sand of the sand paper).. 
CRUMP's Figure 1 fails to dislcose a plurality of heads that are each configured to discharge a constituent material configured to form a three-dimensional shaped article to the forming surface and fails to explicitly disclose that the organic films being formed of at least one resin. 
CRUMP teaches a head base (Figures 7 and 8's 162) that includes a plurality of heads (166) that are each configured to discharge a constituent material configured to form a three-dimensional shaped article to the forming surface (15:52–16:12).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings from CRUMP's Figures 7–8 onto CRUMP's head base illustrated in Figure 1 at 8 in place of the single head illustrated in Figure 1 for the benefit of a plurality of print heads which a helpful for forming a wide swath in multiple layers in a paint brush type of layering effect (as taught by CRUMP at 15:52–56).
CRUMP, as modified above, arrives at plurality of heads which are capable of melting and extruding a constituent material (Figure 7 and 8, 16:1–13). This structure is capable of capable of discharging a constituent material configured to form a three-dimensional shaped 
With respect to the CRUMP's failure to explicitly disclose that the organic film being formed of at least one resin, CRUMP teaches the use of sand paper. 
GILBERT teaches an organic sandpaper film (Figure 1, 10), the organic sandpaper film being formed of at least one acrylic resin (4:34–58) and a ceramic material (14; 57–65).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the specific teachings of GILBERT with the general disclosure of CRUMP for the benefit of a durable, quality, piece of sandpaper (as taught by GILBERT at 6:40–55). 
The obviously incorporated film's ceramic material makes obvious a powdered material for abrasive use such as alumina, silicon carbide, emery, garnet (see GILBERT at 4:60–61) and a acrylic resin (see GILBERT at 4:34–58). 
Therefore, CRUMP in view of GILBERT is considered to arrive at wherein the at least one  resin of the organic film has a melting point that is less than a melting point of the plastic binder  and the ceramic material has a melting point that is greater than the plastic binder (see claim interpretation under 35 USC 112(b) above). 
CRUMP, as modified above, arrives at plurality of heads which are capable of melting and extruding a constituent material (Figure 7 and 8, 16:1–13) and is considered to arrive at "wherein the organic film contains a component having a higher melting point than the constituent material." (see claim interpretation under 35 USC 112(b) above).
With respect to the recitation of "wherein the shaping stage is configured to be subjected to a temperature sufficient to decompose the at least one resin without decomposing the ceramic material," CRUMP is silent to the material of the shaping stage. Therefore, CRUMP alone 
'391 teaches a shaping stage (32) is constituted by a high-melting point material of silicon carbide (¶27). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the specific teachings from '391 into general disclosure of CRUMP for the benefit of a shaping stage capable being used at higher temperatures and is compatible with metallic constituent material (as taught by '391 at ¶27).  
The obvious combination above, by arriving at a shaping stage with the high-melting point material claimed in claim 8, wherein the shaping stage is configured to be subjected to a temperature sufficient to decompose the at least one resin without decomposing the ceramic material.
As to claim 7, CRUMP and GILBERT, as applied in the rejection of claim 5 above, arrive at wherein an organic film contains an acrylic resin (see obviously incorporated teachings of GILBERT at 4:34–58).
As to claim 8, this claim recites "the shaping stage is constituted by a high-melting point material having a higher melting point than the constituent material." While similar limitations were identified as ambiguous above, this limitation is not ambiguous because one of ordinary skill in the art would understand that any reference which arrives at  "the high-melting point material contains at least one of alumina, silicon carbide, and zirconia" will also arrive at " high-melting point material having a higher melting point than the constituent material."
CRUMP is silent to the material of the shaping stage. 
CRUMP fails disclose wherein the shaping stage is constituted by a high-melting point material having a higher melting point than the constituent material, and the high-melting point material contains at least one of alumina, silicon carbide, and zirconia. 
'391 teaches a shaping stage (32) is constituted by a high-melting point material of silicon carbide (¶27). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the specific teachings from '391 into general disclosure of CRUMP for the benefit of a shaping stage capable being used at higher temperatures and is compatible with metallic constituent material (as taught by '391 at ¶27).  
The obvious combination above, by arriving at a shaping stage made out of silicon carbide and the claimed plurality of heads, is considered to arrive at a structure which is capable of printing a continent material with a lower melting point than the shaping stage, i.e., "the shaping stage is constituted by a high-melting point material having a higher melting point than the constituent material."

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Response to Arguments
Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
Claim(s) 5–8 was/were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The Examiner would like to thank the Applicant for amending the claim(s) at issue. As demonstrated in the rejection above, issues still exist with pending claims. 

Claim Rejections - 35 USC § 103
Applicant’s arguments, bottom of page 6, filed 04/08/2021, have been fully considered and are persuasive in part.  Therefore, the above referenced rejection(s) under 35 U.S.C. 103 in the Final Rejection, mailed 02/01/2021, is/are withdrawn.  
CRUMP's (of record) disclosure that the organic film is made of sandpaper and the obvious teachings incorporated from GILBERT and '391 (of record).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
7814862 (of record)  The substrate 420 is constrained to the substrate carrier 425 by suction. Alternatively, the substrate 420 can be fixed to the substrate carrier 425 by adhesive mounts or acrylic backing films." At 9:5–9). 
20050014005 (of record) teaches the use of an organic film (Figure 1A, 22; ¶26's "Also present is a removable material 22 that can be present to separate the solid three-dimensional object, once formed, from the build platform. The removable material can be of wax, patterned solidifying composition, water swellable gel, readily meltable material, readily soluble material, or another material of similar properties.")
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048.  The examiner can normally be reached on Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MANLEY L CUMMINS IV/Examiner, Art Unit 1743